     Case 1:19-cr-00212-VEC Document 234
                                     233 Filed 09/09/20 Page 1 of 1

                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                             THOMAS F.X. DUNN                       DOC #:
                             ATTORNEY AT LAW                        DATE FILED: 09/09/2020
                                 225 Broadway
                                   Suite 1515
                           New York, New York 10007
                               Tel: 212-941-9940
                                                                 MEMO ENDORSED
                               Fax: 212-693-0090
                           Thomasdunnlaw@aol.com

By ECF                                                       September 9, 2020

Honorable Valerie E. Caproni
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

       Re: United States v. Albert McDuffie,
             19 Cr. 212 (VEC)

Dear Judge Caproni:

       I represent Albert McDuffie. I write to request an extension of one day until
tomorrow September 10th to submit my sentencing letter on behalf of Mr. McDuffie,
which is due today. I do not request an adjournment of the sentence date.

       Assistant U.S. Attorney Adam Hobson advised that he has no objection to this
request and agrees that the sentence date should remain as scheduled.

       This is my first request of an extension of time to submit my papers.

       Thank you for your consideration of this request.

                                                            Respectfully yours,
                                                                  /s/
                                                            Thomas F.X. Dunn

Cc: Adam Hobson
    Assistant U.S. Attorney
                                      Application GRANTED.

                                      SO ORDERED.
                                                                               Date:09/09/2020



                                      HON. VALERIE CAPRONI
                                      UNITED STATES DISTRICT JUDGE
